Citation Nr: 0838449	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1948 to December 
1970.  The appellant received an award for valor in combat 
during his military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in May 
2008 when it was remanded for additional evidentiary 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected erectile dysfunction is manifested by 
loss of erectile power without penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a January 2006 
VCAA letter provided guidance as to what is required for a 
grant of service connection.  While this letter did not 
specifically address erectile dysfunction, the Board finds 
that a reasonable person would realize that the criteria for 
a grant of service connection for one claim would be the same 
for another.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that any error in a VCAA 
notice should be presumed prejudicial.  The claimant bears 
the burden of demonstrating such error.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  In the current case, there was no prejudice as 
service connection was granted for the erectile dysfunction 
despite the lack of adequate VCAA notice.  

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's general rights under the VCAA.  The VCAA notice 
was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim generally in the January 2006 letter 
and also was provided with notice of the types of evidence 
necessary to establish a rating and effective date for the 
disability on appeal in a statement of the case dated in 
February 2007 and a letter dated June 2008.  The claim was 
subsequently readjudicated as demonstrated by a July 2008 
supplemental statement of the case.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Further, the Board finds that the duty to notify the veteran 
in an increased rating case, as recently set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not 
apply in the present claim, as it involves an initial rating 
claim.  The Court and the Federal Circuit have held that once 
service connection is granted, the claim is substantiated and 
additional VCAA notice is not required.  Thus, any defect in 
the VCAA notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, VCAA notice 
requirements are satisfied in the matter of an initial rating 
claim flowing downstream from the appeal of a rating decision 
granting service connection, such as in the case at hand.  
The Board notes, however, that the veteran has been provided 
with the rating criteria for evaluation of his increased 
rating claim in the February 2007 statement of the case and 
the claim was subsequently readjudicated after the veteran 
was provided the requisite notice.  Furthermore, the veteran 
has been represented by a national service organization since 
prior to the initial rating action which granted service 
connection for erectile dysfunction.  In October 2008, the 
representative specifically cited to pertinent laws 
pertaining to increased ratings claims and also noted the 
specific diagnostic code under which the erectile dysfunction 
has been evaluated.  The veteran also provided pertinent 
written argument in his October 2007 substantive appeal.  The 
Board finds that the veteran has actual knowledge of the 
evidence necessary to establish entitlement to the benefit 
sought.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Private and VA medical records have been 
associated with the claims file and the veteran has been 
afforded an appropriate VA examination.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue decided herein for which attempts to 
obtain the evidence have not been made.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Criteria and analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505.

In every instance where the schedule does not provide a 
compensable evaluation for a Diagnostic Code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In June 2006, the RO granted service connection for erectile 
dysfunction and assigned a non-compensable disability 
evaluation.  The veteran has expressed disagreement with the 
disability evaluation assigned.  

The veteran's erectile dysfunction is rated analogously under 
Diagnostic Code 7522 for "deformity of the penis with loss of 
erectile power."  38 C.F.R. § 4.115b.  A 20 percent 
evaluation is the only rating assignable under this 
diagnostic code.  Id.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R.  § 
4.115b, Diagnostic Code 7522.

The Board notes that there is no Diagnostic Code which deals 
with erectile dysfunction exclusively.  Diagnostic Code 7522 
is deemed by the Board to be the most appropriate primarily 
because it is the only diagnostic code which includes loss of 
erectile power among its criteria.  The Board can identify 
nothing in the evidence to suggest that another Diagnostic 
Code would be more appropriate.

In the current case, there is evidence of record of the 
presence of a loss of erectile power.  The clinical records 
document loss of erectile power.  Furthermore, the veteran is 
competent to report on this symptomatology.  There is no 
evidence of record, however, documenting the presence of 
deformity of the penis.  

A private clinical record dated in April 1999 indicates that 
physical examination conducted at that time revealed an 
uncircumcised penis with the urethral meatus open.  There 
were no lesions on the glans.  Another private clinical 
record dated in October 2002 shows that the external 
genitalia was found to be within normal limits.  
Significantly, a VA examination was conducted in June 2008 
specifically to determine if there was any penile deformity.  
It was noted that physical examination of the penis was 
normal.  

The veteran has argued in his April 2007 substantive appeal 
that he has experienced atrophy of his penis.  The veteran is 
competent to report this symptomatology.  However, atrophy of 
the penis is not the same as deformity.  The veteran has not 
argued that his penis is actually deformed and there is no 
other evidence of record which indicates that the veteran's 
penis is deformed.  In the current case, the clinical records 
and the report of the June 2008 VA examination demonstrate 
that the veteran was found to have a normal penis and/or that 
no deformity was present by health care professionals.  The 
Board finds that competent medical evidence is more probative 
than competent lay evidence with regard to whether the 
veteran's penis is deformed.  

As there is no evidence of record of the presence of penile 
deformity, a compensable evaluation is not warranted under 
Diagnostic Code 7522 for any time during the appeal period.  
A staged rating is not warranted.

The Board notes that the RO has awarded special monthly 
compensation for loss of use of a creative organ via a June 
2006 rating decision, effective from December 16, 2004.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the service-connected disability now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.  The veteran has not 
alleged such a fact pattern.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


